Case 0:20-cv-60352-CMA Document 6-3 Entered on FLSD Docket 03/12/2020 Page 1 of 2

EXHIBIT “C”
Case 0:20-cv-60352-CMA Document 6-3 Entered on FLSD Docket 03/12/2020 Page 2 of 2

Page 1 of 1 Concept Special Risks Ltd www.special-risks.co.uk

Letter of Survey Recommendations Compliance

Assured Name: Rental Boat Corp

Assured Address: 3517 Derby In Weston , FL 33331

Policy Number: tba

Surveyor and Date of Survey: 03/29/2018

Vessel: When in Rome

| certify, as owner of the above vessel, that all recommendations pertaining to the above
vessel contained within the detailed survey submitted herein, have been complied with.,
other than those listed below, along with the date of expected completion (please
reference the recommendation number as detailed on the survey where appropriate);

Outstanding Recommendation (s) Expected Completion Date

 

Details of Boat Yard or Repair Facility Employed:

Contact: N/A

 

Address:

 

 

WARNING:

    
 

Any misrepresentation in this letter of c
null and void from inception.

ce may render insurance coverage

Assured Signature:

Date: “fs a/: AP 4

 

CSR/LOC/1
RBC_UF(167562)000094
